Citation Nr: 0109894	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder due to an undiagnosed illness.

3.  Entitlement to service connection for a skin rash due to 
an undiagnosed illness.

4.  Entitlement to service connection for diarrhea and weight 
loss due to an undiagnosed illness.

5.  Entitlement to service connection for muscle 
deterioration due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

7.  Entitlement to service connection for joint pain and 
soreness due to an undiagnosed illness.

8.  Entitlement to service connection for delayed wound 
healing due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from December 1990 to July 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and October 1998  rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

The November 1997 rating decision denied service connection 
for disabilities attributed to undiagnosed illnesses 
consisting of fatigue, muscle deterioration, a psychiatric 
disorder, diarrhea, weight loss, a skin rash and hair loss.  
In May 1998, the veteran expressed disagreement with respect 
to that determination.  This statement constitutes a notice 
of disagreement with respect to the November 1997 
determination.  See 38 C.F.R. § 20.201.  In October 1998, the 
RO issued a rating decision which denied service connection 
for join pain and soreness due to an undiagnosed illness and 
delayed wound healing due to an undiagnosed illness, as well 
as for disorders previously addressed in May 1998.  In March 
1999, the veteran submitted a notice of disagreement with 
respect to the October 1998 decision.  In April 1999, the RO 
issued a statement of the case addressing the issues on 
appeal.  Thereafter, in May 1999, the veteran filed a 
document expressing continued disagreement with respect to 
the issues addressed in the statement of the case thereby 
perfecting his appeal with respect to the issues in question.  

The Board observes that in November 1995, the RO denied 
service connection fatigue, muscle deterioration, a 
psychiatric condition, diarrhea, weight loss, a skin rash, 
and hair loss.  In so doing, the RO considered whether the 
veteran was entitled to service connection for the claimed 
disabilities based upon the presence of an undiagnosed 
illness.  In December 1995, the veteran filed a notice of 
disagreement, and in March 1996 he explicitly requested a 
statement of the case.  In May 1996, the RO provided the 
veteran a statement of the case addressing the issues that 
had been the subject of the November 1995 decision.  The 
veteran, thereafter, did not file an appeal within either 60 
days of the mailing of the statement of the case or one year 
of the mailing of the notice of the November 1995 decision.  
The November 1995 decision, therefore, is final.  See 
38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. § 20.1103; see also 
Godfrey v. Brown, 7 Vet. App. 398, 405 (1995); Moray v. 
Brown, 5 Vet. App. 211, 213 (1993).

In general, final decisions may not be reopened without 
submission of new and material evidence.  The RO's November 
1997 reflects, however, that the RO adjudicated issues on the 
merits that previously were the subject of a denial in 
November 1995.  The November 1997 decision, further, reflects 
that the claim was reviewed pursuant to Fast Letter 96-73, 
which required review of all previously disallowed Persian 
Gulf Claims in order to determine whether a development 
letter was sent to the veteran and whether all evidence was 
accorded proper weight.  The Board observes that under the 
terms of the fast letter, the effective date of any claim for 
which service connection was granted as a result of the 
development required by the letter would be the date of the 
veteran's original claim.  

In August 1996, the RO mailed to the veteran a development 
letter as required by Fast Letter 96-73.  The claims file 
does not reflect that the RO had previously provided the 
veteran with a similar letter.  It appears, therefore, that 
the RO provided additional unaccomplished development in 
response to the fast letter.  Based upon the contents of the 
fast letter and the RO's decision to adjudicate the veteran's 
claims on a de novo basis, the Board similarly addresses the 
previously denied issues on their merits, as opposed to 
characterizing the issues in terms of whether new and 
material evidence has been submitted to reopen the claims in 
question.  

The Board notes, however, after the RO mailed the May 1996 
statement of the case, additional evidence was associated 
with the claims file.  This evidence includes testimony 
presented by the veteran, lay statements provided on the 
veteran's behalf, a statement provided by the veteran's 
brother who allegedly possesses some medical training, albeit 
as a veterinarian, and recent entries in treatment records, 
dated February 1999, which reflect a history of treatment for 
Desert Storm syndrome.  This evidence, taken together, is so 
significant that it must be considered in order to fairly 
adjudicate the merits of the veteran's claims, and, 
therefore, constitutes new and material evidence sufficient 
to reopen the veteran's claims to the extent not otherwise 
required by the Fast Letter 96-73.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).


REMAND

The veteran seeks service connection for a number of 
disorders he attributes to service in the Persian Gulf.  
Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In addition, compensation is available to Persian Gulf 
veterans for any chronic disability resulting from an 
undiagnosed illness manifested by one or more of a number of 
signs or symptoms.  These signs or symptoms must become 
manifest to a degree of 10 percent no later than December 31, 
2001, and must have existed for at least six months or have 
manifested episodes or improvement or worsening over a six-
month period in order to be considered chronic.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  See also VAOGCPREC 8-98.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

During a hearing in February 2001, the veteran indicated that 
there existed records of treatment that had not yet been 
secured.  The veteran, through his representative, indicated 
that these records included records of treatment received 
through VA facilities in Harrisburg, Pennsylvania, Lebanon, 
Pennsylvania, and Wade Park.  The veteran also indicated he 
received treatment through the VA facility at Canton, Ohio in 
1992 and through Brecksville in 1993 and possibly 1995.  

Previously, in a February 1995 statement the veteran had 
requested the RO to obtain treatment records from VAMC Wade 
Park and VAMC Brecksville, and treatment records dated in 
February 1998 and February 1999 referenced treatment received 
through VAMC Lebanon and VAMC Wade Park.  A February 1998 
statement indicates that the veteran had received treatment 
through Cleveland.  

The claims file contains no request for records of treatment 
received through VAMC Lebanon or a VAMC Wade Park, or a VA 
facility in Harrisburg.  Although the claims file contains a 
request for records of treatment received through VAMC 
Canton, the request for records appears limited to treatment 
received from April 1994 to June 1995.  A request for records 
from Brecksville is limited to records from August 1991 to 
June 1995.  A request for records from Columbus, Ohio is 
limited to records of treatment from October 1995 to December 
1999.  Additional development is warranted in order to ensure 
that any records not previously obtained are associated with 
the claims file.  

The Board observes that the veteran underwent a VA 
examination in September 1995, during which the veteran 
articulated complaints that included hair loss, a skin rash, 
weight loss, loose bowel movements, malaise and weakness.  
The examiner provided impressions of alopecia areata, 
situational depression, and eczematoid dermatitis.  The 
examiner did not offer an opinion concerning the etiology of 
the identified disorders, and it is not clear that the 
examiner reviewed the claims file in forming an opinion as to 
the nature of the veteran's disorders.  

Furthermore, additional records of treatment, which note a 
history of Desert Storm syndrome, have been associated with 
the claims file.  A February 1999 entry in VA clinical 
records specifically notes a history of Desert Storm syndrome 
with weight loss, fatigue, sporadic rashes, and alopecia.  A 
February 1993 entry in private medical records reflects an 
opinion that alopecia is of uncertain etiology.  An 
examination premised upon a review of the entire claims file 
is warranted in order to better ascertain the nature of any 
current disorder to include whether identifiable 
symptomatology or manifestations are attributable to a 
definitively diagnosed disease or disorder, or whether the 
manifestations or symptomatology of an undiagnosed illness as 
provided in 38 C.F.R.§ 3.317 (July 1, 2000)represents or is 
due to an undiagnosed medical condition.  

Therefore, this claim is REMANDED for the following 
development:

1.  The RO should request all records of 
treatment provided to the veteran through 
VA facilities in Lebanon, Pennsylvania 
and Harrisburg, Pennsylvania.  The RO 
should also request and associate with 
the claims file any records of treatment 
not previously obtained from VA 
facilities in Canton, Columbus, and 
Cleveland, Ohio.  This should include any 
records of treatment provide through 
Canton, Ohio prior to April 1994 and 
subsequent to June 19, 1995.  These 
should also include any records of 
treatment through Brecksville prior to 
August 1, 1991 and subsequent to June 21, 
1995; any records of treatment through 
Wade Park, and any other records of 
treatment through Cleveland, Ohio; as 
well as any records of treatment through 
Columbus, Ohio, prior to October 1, 1995 
and subsequent to December 7, 1999 and 
any other records of treatment identified 
by the veteran.  

3.  Thereafter, the veteran should be 
accorded a VA examination by an 
appropriate physician, as well as a VA 
psychiatric examination, to determine the 
nature of the veteran's claimed disorders 
and also the etiology of any identified 
disorders, that is, whether they are 
attributable to a specific diagnosed 
disorder or an undiagnosed illness.  The 
veteran's complaints include hair loss, 
skin rash, diarrhea, weight loss, muscle 
deterioration, fatigue, joint pain and 
soreness, delayed wound healing, and a 
psychiatric disorder.  Prior to the 
examinations, the RO should provide the 
examiners with the veteran's claims file, 
a copy of this Remand, and a copy of § 38 
C.F.R. 3.317 (2000) for review.  
Thereafter, the examiners should conduct 
all evaluations, studies, and tests 
deemed necessary.  Following a 
comprehensive review of the claims file 
and the veteran's history and a thorough 
examination, the medical examiner, for 
each complaint identified by the veteran, 
should indicate whether the veteran's 
complaints are supported by objective 
signs or symptoms that would indicate 
that a disorder, diagnosed or 
undiagnosed, is present.  For each 
complaint identified by the veteran, if 
the complaint is not supported by 
objective signs or symptoms, the examiner 
should so indicate.  For each complaint 
associated with objective signs or 
symptoms, the examiner should indicate 
whether the complaint is attributable to 
a known diagnosis.  If so, the diagnosis 
should be identified.  For each diagnosed 
disorder, the examiner should indicate 
whether it is at least as likely as not 
that the disorder had it onset in 
service, is related to service in the 
Persian Gulf, or otherwise is related to 
service.  The psychiatric examiner should 
similarly review the claims file and 
should identify any psychiatric disorders 
present.  The psychiatric examiner should 
indicate the extent to which any of the 
veteran's identified complaints may be 
attributed to a known psychiatric 
disorder.  For each complaint, if the 
complaint is not attributable to a known 
psychiatric disorder, the examiner should 
so indicate.  The examiner should also 
indicate, for each identified psychiatric 
disorder, whether it is as likely as not 
that the disorder had its onset in or is 
otherwise related to service.  The 
examiners should provide the complete 
rationale on which opinions are based.  
The claims file must be made available to 
the examiners for review.  

3.  The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instruction.  If they are deficient in 
any regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




